 

Exhibit 10.1.1

 

EXECUTION VERSION 



 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made effective as of May 3, 2016,
is entered into by Intercept Pharmaceuticals, Inc. (the “Company”) and Sandip S.
Kapadia (“Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:

 

1.      Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for the period commencing on July 5, 2016 or such date as may
be otherwise agreed upon with the Company (the “Commencement Date”) and ending
on the one year anniversary thereof, unless sooner terminated in accordance with
the provisions of Section 4 (such period, the “Initial Term”); provided,
however, that on each anniversary of the Commencement Date, the term of
employment under this Agreement shall be automatically extended for an
additional one-year period (each such period, a “Subsequent Period”) unless
terminated sooner pursuant to Section 4 or if, at least thirty (30) days prior
to the applicable anniversary date, either Executive or the Company provides
written notice to the other party electing not to extend. The Initial Term
together with each Subsequent Term, if any, are referred to hereinafter as the
“Agreement Term.”

 

2.      Title; Capacity. During the Agreement Term, the Company will employ
Executive as its Chief Financial Officer to perform the duties and
responsibilities inherent in such position and such other duties and
responsibilities consistent with such position as the Chief Executive Officer of
the Company (the “CEO”) shall from time to time reasonably assign to him. On an
annual basis, the Company’s Board of Directors (the “Board”) in consultation
with Executive and the CEO, will set reasonably attainable, specific goals
pursuant to the objectives of the Company as in effect from time to time.
Executive shall report directly to the CEO and shall be subject to the
supervision of, and shall have such authority as is delegated to Executive by,
the CEO, which authority shall be sufficient to perform Executive’s duties
hereunder. Executive will be based at the Company’s headquarters in New York,
New York. Subject to Section 4.3 below, the location of Executive’s employment
is subject to change during the course of the Agreement Term as determined by
the CEO in consultation with the Executive. Executive hereby accepts such
employment and agrees to undertake the duties and responsibilities inherent in
such position and such other duties as may be reasonably assigned to Executive.
Executive shall devote substantially all of his business time, energies and
attention in the performance of the foregoing services. Notwithstanding the
foregoing, nothing herein shall preclude Executive from (i) performing services
for such other companies as the Company may designate or permit, (ii) serving,
with the prior written consent of the Board, which consent shall not be
unreasonably withheld, as an officer or member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses, (iii) serving as an officer or a member of charitable,
educational or civic organizations, (iv) engaging in charitable activities and
community affairs, and (v) managing Executive's personal investments and
affairs; provided, however, that the activities set out in clauses (i) – (v)
shall be limited by Executive so as not to materially interfere, individually or
in the aggregate, with the performance of Executive's duties and
responsibilities hereunder.

 



 

 

 

3.      Compensation and Benefits.

 

3.1       Salary. The Company shall pay Executive an initial annualized base
salary of $400,000.00, payable in accordance with the Company’s regular payroll
practices. Such base salary shall be subject to annual review and increase (but
not decrease) as may be determined and approved by the Board or the Company’s
Compensation Committee in its sole discretion.

 

3.2      Bonuses.

 

(a)      Signing Bonus. The Company shall pay Executive a signing bonus in the
first payroll beginning after the Commencement Date in the amount of $75,000. If
Executive’s employment ends before the first anniversary of the Commencement
Date as a result of his termination for Cause or resignation other than for Good
Reason, Executive must promptly repay this bonus (including any amounts withheld
for taxes) in full. Executive (or his estate, as applicable) shall not be
required to repay this bonus in the event his employment ends as a result of
death or Disability.

 

(b)      Annual Bonus. At the end of a given fiscal year, Executive will be
eligible to receive a bonus equal to up to 50% of his base salary in effect at
the end of such fiscal year. Executive’s annual bonus for the fiscal year in
which the Commencement Date occurs shall be based upon his annualized base
salary and shall not be prorated. The amount of any such bonus shall be based on
factors including, but not limited to, Executive’s achievement, as determined by
the Board or the Compensation Committee in its sole discretion, of reasonable
goals and milestones established in advance by the Board or the Compensation
Committee in consultation with the CEO and Executive. The period for calculation
of the bonus shall be consistent with the Company’s fiscal year. Such bonus, if
any, will be paid to Executive on or after January 1 and in any case no later
than March 15 of the immediately succeeding fiscal year. The bonus shall be paid
in cash; provided that, if requested by Executive and approved by the Board,
some or all of the bonus may be paid in equity under the Company’s stockholder
approved stock plan then in effect (valued at the fair market value thereof), or
any combination of the foregoing. To the extent that the Company is required
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act to develop and implement a policy (the “Policy”) providing for
the recovery from the Executive of any payment of incentive-based compensation
paid to the Executive that was based upon erroneous data contained in an
accounting statement, this Agreement shall be deemed amended and the Policy
incorporated herein by reference as of the date that the Company takes all
necessary corporate action to adopt the Policy, without requiring any further
action of the Company or the Executive, provided that any such Policy shall only
be binding on the Executive if the same Policy applies to the Company's other
executive officers.

 



2 

 

 

3.3      Equity Awards.

 

(a)      On the Commencement Date, the Company shall grant Employee (i) a stock
option under its 2012 Equity Incentive Plan (the “2012 Plan”) to purchase 18,000
shares of the Company’s common stock at a per share exercise price equal to the
closing price of the common stock on the date of grant (the “Time-Based
Option”), and (ii) a restricted stock award for 15,000 shares of the Company’s
common stock (the “Restricted Stock”).

 

(b)      Each of the Time-Based Option and the Restricted Stock will be
evidenced in writing by an agreement provided by the Company. The Time-Based
Option shall vest as follows: (i) one-quarter of the Time-Based Option will vest
on the first anniversary of the Commencement Date; and (ii) the remaining
balance will vest in equal monthly installments in arrears over the three (3)
year period commencing on the first anniversary of the Commencement Date and
ending on the fourth anniversary of the Commencement Date, all subject to
Employee’s continued employment by the Company and the 2012 Plan, except as
otherwise set forth herein. The Time-Based Option agreement will specify that
vested options shall be exercisable for up to ten (10) years, subject to the
terms of this Agreement and the 2012 Plan. The shares underlying the Restricted
Stock shall vest as follows: (x) one-quarter of the shares underlying the
Restricted Stock will vest on the first anniversary of the Commencement Date;
and (y) the remaining balance will vest in equal quarterly installments in
arrears over the three (3) year period commencing on the first anniversary of
the Commencement Date and ending on the fourth anniversary of the Commencement
Date, all subject to Employee’s continued employment by the Company and the 2012
Plan, except as otherwise set forth herein.

 

(c)      At the sole discretion of the Board or the Company’s Compensation
Committee, additional stock options or other equity-based awards may be granted
to Executive from time to time.

 

3.4      Fringe Benefits. Executive shall be entitled to participate in all
bonus and benefit programs that the Company establishes and makes available to
its U.S-based executives and/or employees from time to time, including, but not
limited to, health care plans, dental care plans, supplemental retirement plans,
life insurance plans, disability insurance plans and incentive compensation
plans, to the extent that Executive is eligible under, and subject to the terms
and conditions of, the applicable plan documents governing such programs. The
Company shall pay 100% of the premium cost for health insurance coverage for
Executive, his spouse and children, provided that his spouse and dependents are
not covered by an equivalent health insurance plan provided by his spouse’s
employer. Executive shall be eligible to accrue up to four (4) weeks of paid
vacation each calendar year (to be taken at such times and in such number of
days as Executive shall determine in consultation with the CEO and in a manner
so as not to impair or otherwise interfere with Executive’s ability to perform
his duties and responsibilities hereunder). The vacation days for which
Executive is eligible shall accrue at the rate of 1.67 days per month that
Executive is employed during such calendar year. Vacation accrual will be capped
at 1.75 times Executive’s annual vacation accrual. When Executive’s accrued
vacation reaches the cap, he will not accrue additional vacation time until some
of the previously accrued vacation is used and the accrued amount falls below
the cap, unless the Company is acquired by another business venture, in which
case none of the previous year’s accrued vacation will be subject to a cap.
Executive shall also be eligible for paid holidays and paid sick days annually,
in accordance with the Company’s policies for its senior executives as in effect
from time to time. At the end of each calendar year, all unused sick days shall
be forfeited.

 



3 

 

 

3.5      Reimbursement of Expenses. The Company shall reimburse Executive for
reasonable travel, entertainment and other expenses incurred or paid in
connection with, or related to the performance of Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request. Executive must submit proper
documentation for each such expense within sixty (60) days after the later of
(i) his incurrence of such expense or (ii) his receipt of the invoice for such
expense. The Company will reimburse Executive for that expense within thirty
(30) days after receipt of the documentation.

 

3.6      Withholdings. Payments made under this Section 3 shall be subject to
applicable federal, state and local taxes and withholdings, if any.

 

4.      Termination of Employment Period. The Agreement Term shall terminate
upon the occurrence of any of the following:

 

4.1      Expiration of the Agreement Term. This Agreement shall expire at the
end of the Agreement Term; provided, that notice is given in accordance with
Section 1 of this Agreement.

 

4.2      Termination by the Company for Cause. At the election of the Company,
for Cause (as defined below), immediately following written notice by the
Company to Executive, which notice shall identify in reasonable detail the Cause
upon which termination is based. For the purposes of this Agreement, “Cause” for
termination shall be deemed to exist upon:

 

(a)      a good faith finding by the Company that (i) Executive has engaged in
material dishonesty, willful misconduct or gross negligence in connection with
the performance of his duties; (ii) Executive has committed any act of fraud or
embezzlement with respect to the Company or any of its Affiliates; (iii)
Executive has breached or has threatened to breach his/her Invention,
Non-Disclosure, and Non-Solicitation Agreement; or (iv) Executive has materially
breached this Agreement, and Executive has failed to cure such conduct or breach
within thirty (30) days after his receipt of written notice from the Company of
such breach; or

 

(b)      Executive’s conviction, guilty plea, or entry of nolo contendere to any
crime involving moral turpitude, fraud or embezzlement, or any felony.

 

4.3      Termination By Executive with Good Reason. Executive may terminate the
Agreement Term with Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence, without Executive’s written consent, of any of the events
or circumstances set forth in clauses (a) through (c) below. In addition,
notwithstanding the occurrence of any of the events enumerated in clauses (a)
through (c), such occurrence shall not be deemed to constitute Good Reason if,
within thirty (30) days after the Company’s receipt of written notice from
Executive of the occurrence or existence of an event or circumstance enumerated
in clauses (a) through (c), such event or circumstance has been remedied by the
Company. Executive shall not be deemed to have terminated his employment with
Good Reason unless Executive first delivers a written notice of termination to
the Company identifying in reasonable detail the acts or omissions constituting
Good Reason within ninety (90) days after their occurrence and the provision of
this Agreement relied upon, such acts or omissions are not cured by the Company
within thirty (30) days of the receipt of such notice, and Executive actually
ends his employment within one-hundred and twenty (120) days after the Company’s
failure to cure.

 



4 

 

 

(a)      the assignment to Executive of duties inconsistent in any material
respect with Executive’s position as Chief Financial Officer (including status,
offices, titles, authority, or responsibilities) or any other action or omission
by the Company which results in a material diminution in Executive’s position,
status, offices, titles, authority, responsibilities, or reporting requirements;

 

(b)      a change by the Company in the location at which Executive performs his
principal duties for the Company to a different location that is outside a
radius of fifty (50) miles from (i) Executive’s principal residence immediately
prior to the date on which such change occurs and (ii) the location at which
Executive performed his principal duties for the Company immediately prior to
the date on which such change occurs; or

 

(c)      any material breach by the Company of this Agreement or any other
material agreement between the Company and Executive.

 

4.4      Death or Disability. This Agreement shall terminate upon Executive’s
death or disability. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 60 consecutive days, or 120 days in the aggregate whether or not
consecutive, during any 360-day period, is unable to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both Executive and the Company; provided, that,
if Executive and the Company do not agree on a physician, Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

 

4.5      Termination by Executive Without Good Reason or Termination by the
Company Without Cause. At the election of Executive without Good Reason or by
the Company without Cause, upon not less than thirty (30) days’ prior written
notice to the other party.

 

5.      Effect of Termination.

 

5.1      Payments Upon Termination for Any Reason. In the event Executive’s
employment terminates pursuant to Section 4, the Company shall pay to Executive
(or Executive’s estate or legal representative, if applicable), on the date of
Executive’s termination of employment with the Company (or as soon thereafter as
is practicable, consistent with applicable law and the terms of any deferred
compensation plan or agreement), the compensation and benefits under Sections
3.1, 3.4 and 3.5 that are accrued and unpaid through such termination date
(including, without limitation, an amount equal to all accrued but unused
vacation pay and unreimbursed expenses). In the event of termination of
Executive’s employment by Executive by reason of non-renewal of the Agreement
Term pursuant to Sections 1 and 4.1, the Company for Cause pursuant to Section
4.2, by reason of Executive’s death or disability pursuant to Section 4.4, or by
Executive without Good Reason pursuant to Section 4.5, Executive shall not
receive any compensation or benefits other than as expressly stated in this
Section 5.1 and as otherwise required by law.

 



5 

 

 

5.2      Termination by the Company Without Cause, by the Company by Reason of
Non-Renewal of Agreement Term, or by Executive for Good Reason. Subject to
Section 5.3 below, in addition to the payments and provisions under Section 5.1,
in the event of termination of Executive’s employment by the Company by reason
of non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by
Executive for Good Reason pursuant to Section 4.3, or by the Company without
Cause pursuant to Section 4.5, provided that Executive executes a release of
claims substantially in the form attached hereto as Exhibit A (the “Release”),
which Release must be effective and irrevocable prior to the sixty (60th) day
following the termination of the Executive's employment (the “Review Period”),
the Company shall provide Executive with the following:

 

(a)       twelve (12) months of Executive’s base salary in effect at the time of
termination of employment, payable according to the Company’s payroll commencing
on the first payroll date following the date the Release is effective and
irrevocable (the “Payment Date”), subject to compliance with Sections 5.5 and
12.6; and

 

(b)      the Company will, for a period of twelve (12) months following
Executive’s termination from employment, continue Executive’s participation in
the Company’s group health plan and dental plan and shall pay that portion of
the premiums that the Company paid on behalf of Executive and his dependents
during Executive’s employment, provided, however, that if the Company’s health
insurance plan and/or dental plan does not permit such continued participation
in such plan after Executive’s termination of employment, then the Company shall
pay that portion of the premiums associated with COBRA continuation coverage
that the Company paid on behalf of Executive and his dependents during
Executive’s employment, including any administrative fee, on Executive’s behalf
for such twelve-month period; and provided, further, that if Executive becomes
employed with another employer during the period in which continued health
insurance and/or dental insurance is being provided pursuant to this Section,
the Company shall not be required to continue such health and dental benefits,
or if applicable, to pay the costs of COBRA, if Executive becomes covered under
a health insurance plan of the new employer. (For purposes of this Section
5.2(b), the term “Executive” shall include, to the extent applicable,
Executive’s spouse and any of Executive’s dependents covered under the Company’s
group health plan and/or dental plan prior to his termination of employment.)

 



6 

 

 

5.3      Termination in the Event of a Change in Control.

 

(a)      In addition to the payments and provisions under Section 5.1 but in
lieu of, and not in addition to, the payments required pursuant to Section 5.2
above, in the event Executive’s employment with the Company is terminated by the
Company by reason of non-renewal of the Agreement Term pursuant to Sections 1
and 4.1, by Executive for Good Reason pursuant to Section 4.3, or by the Company
without Cause pursuant to Section 4.5, in any such case, in anticipation of
and/or within twelve (12) months following a Change in Control (as defined
below) provided that such Change in Control also qualifies as a “change in
control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i) (where required to avoid the imposition of penalty taxes under
Section 409A) and provided that Executive (or Executive’s legal representative,
if applicable) executes a Release and the Release becomes effective and
irrevocable prior to the end of the Review Period, Executive shall be entitled
to the following:

 

(i)      a lump sum cash amount equal to twelve (12) months of Executive’s base
salary in effect at the time of Executive’s termination, such payment to be made
on the Payment Date, subject to compliance with Sections 5.5 and 12.6;

 

(ii)      for up to twelve (12) months after Executive’s date of termination,
the Company shall continue Executive’s participation in the Company’s group
health and dental plan and shall pay that portion of the premiums that the
Company paid on behalf of Executive and his dependents during Executive’s
employment; provided, however, that if the Company’s health insurance plan
and/or dental insurance plan does not permit Executive’s continued participation
in such plan after his termination of employment, then the Company shall pay
that portion of the premiums associated with COBRA continuation coverage that
the Company paid on behalf of Executive and his dependents during Executive’s
employment, including administrative fees, on Executive’s behalf for so long as
COBRA continuation coverage is available, up to twelve (12) months; and
provided, further, that if Executive becomes employed with another employer
during the period in which continued health insurance and/or dental insurance is
being provided pursuant to this Section, the Company shall not be required to
continue the relevant benefits, or if applicable, to pay the relevant costs of
COBRA, if Executive becomes covered under a health insurance plan and/or dental
plan of the new employer. (For purposes of this Section 5.3(a)(ii), the term
“Executive” shall include, to the extent applicable, Executive’s spouse and any
of Executive’s dependents covered under the Company’s group health plan and/or
dental plan prior to his termination of employment.)

 

(b)      As used herein, “Change in Control” shall occur or be deemed to occur
if any of the following events occur:

 

(i)      any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

 

(ii)      any consolidation or merger of the Company (including, without
limitation, a triangular merger) where the shareholders of the Company
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

 



7 

 

 

(iii)      a third person, including a “person” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (but
other than (x) the Company, (y) any employee benefit plan of the Company, or (z)
investors purchasing equity securities of the Company pursuant to a financing or
a series of financings approved by the Board of Directors of the Company)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of Controlling Securities (as defined below).
“Controlling Securities” shall mean securities representing 25% or more of the
total number of votes that may be cast for the election of the directors of the
Company.

 

5.4      Effect of Termination on Stock Options and Other Equity Compensation.

 

(a)      In the event of Executive’s termination by Executive by reason of
non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by the Company
for Cause pursuant to Section 4.2, or by Executive without Good Reason pursuant
to Section 4.5, all unvested stock options and other equity-based awards granted
to Executive before and after the date of this Agreement shall be immediately
forfeited upon the effective date of such termination of employment or as
otherwise provided in the award agreement; provided, that, Executive shall have
until the earlier of expiration date of the option or ninety (90) days from the
date of termination of Executive to exercise all vested options unless the stock
plan pursuant to which the option is granted requires earlier termination in
connection with a liquidation or sale of the Company.

 

(b)      In the event of Executive’s termination by the Company by reason of
non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by Executive
for Good Reason pursuant to Section 4.3, or by the Company without Cause
pursuant to Section 4.5, and provided that Executive (or Executive’s legal
representative, if applicable) executes a Release and the Release becomes
effective and irrevocable prior to the end of the Review Period, that number of
Executive’s unvested stock options and other equity-based awards that would
otherwise have vested from the effective date of Executive’s termination to the
first anniversary of such date shall vest as of the date the Release is
effective and irrevocable and Executive (or Executive’s estate or legal
representative, if applicable) shall have until the earlier of the expiration
date of the option or one (1) year from the date of termination of Executive’s
employment to exercise all vested options unless the stock plan pursuant to
which the option is granted requires earlier termination in connection with a
liquidation or sale of the Company.

 

(c)      In the event Executive’s employment with the Company is terminated by
the Company by reason of non-renewal of the Agreement Term pursuant to Sections
1 and 4.1, by Executive for Good Reason pursuant to Section 4.3, or by the
Company without Cause pursuant to Section 4.5, in any such case, in anticipation
of and/or within twelve (12) months following a Change in Control, in lieu of
the acceleration provided for pursuant to Section 5.4(b) above, provided that
Executive (or Executive’s legal representative, if applicable) executes a
Release and the Release becomes effective and irrevocable prior to the end of
the Review Period, to the extent vesting and acceleration will not result in a
violation of Section 409A, all of Executive’s unvested stock options and other
equity-based awards then in effect shall vest as of the date the Release is
effective and irrevocable and Executive (or Executive’s estate or legal
representative, if applicable) shall have until the earlier of the expiration
date of the option or one (1) year from the date of termination of Executive’s
employment to exercise all vested options unless the stock plan pursuant to
which the option is granted requires earlier termination in connection with a
liquidation or sale of the Company.

 

8 

 

 



(d)      In the event Executive’s employment with the Company is terminated by
reason of disability pursuant to Section 4.4, all unvested stock and stock
options granted to Executive before and after the date of this Agreement shall
be immediately forfeited upon the effective date of such termination of
employment or as otherwise provided in the option agreement; provided, that,
Executive shall have until the earlier of the expiration date of the option or
one (1) year from the date of termination of Executive’s employment to exercise
all vested options unless the stock plan pursuant to which the option is granted
requires earlier termination in connection with a liquidation or sale of the
Company.

 

5.5      Review Period. In the event that the Review Period begins in one
taxable year of the Executive and ends in a later taxable year, any payments
contingent upon Executive’s execution without revocation of the Release prior to
the end of the Review Period will commence to be paid (or as applicable, made in
full) on the first payroll date in the later taxable year. In no event will any
payments be made or commence to be paid later than the ninetieth (90th) day
following the Executive’s date of termination, subject to compliance with
Section 12.6 herein.

 

5.6       Limitation on Benefits. The Company will make the payments under this
Agreement without regard to whether the deductibility of such payments (or any
other payments or benefits) would be limited or precluded by Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and without regard to
whether such payments would subject Executive to the federal excise tax levied
on certain “excess parachute payments” under Section 4999 of the Code (the
“Excise Tax”); provided, however, that if the Total After-Tax Payments (as
defined below) would be increased by the reduction or elimination of any payment
and/or other benefit (including the vesting of the options) under this
Agreement, then the amounts payable under this Agreement will be reduced or
eliminated as follows, if possible: (i) first, by reducing or eliminating any
cash payments or other benefits (other than the vesting of the options) and (ii)
second, by reducing or eliminating the vesting of that options that occurs as a
result of such Change in Control (as provided above), to the extent necessary to
maximize the Total After-Tax Payments. The Company’s independent, certified
public accounting firm (the “Accounting Firm”) will determine whether and to
what extent payments or vesting under this agreement are required to be reduced
in accordance with the preceding sentence. For purposes of this Agreement,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise) by the Company or any
of its affiliates, after reduction for all applicable federal state and local
income taxes, employment, social security and Medicare taxes, the imposition of
the Excise Tax and all other taxes, determined by applying the highest marginal
rate under Section 1 of the Code and under state and local laws which applied
(or is likely to apply) to the Employee’s taxable income for the tax year in
which the transaction which causes the application of Section 280G of the Code
occurs, or such other rate(s) as the Accounting Firm determines to be likely to
apply to the Executive in the relevant tax year(s) in which any of the parachute
payments is expected to be made) than if the Employee received all of the
parachute payments. The Company agrees to pay for all costs associated with the
Accounting Firm and the determination of the payments or vesting required to be
reduced and for the avoidance of doubt, shall not be required to pay any taxes,
penalties, interest or other expenses to which Executive may be subject. If it
is ultimately determined (by IRS private letter ruling or closing agreement,
court decision or otherwise) that Executive’s parachute payments were reduced by
too much or by too little in order to accomplish the purpose of this Section
5.6, the Executive and the Company shall promptly cooperate to correct such
underpayment or overpayment in a manner consistent with the purpose of this
Section 5.6.

 



9 

 

 

5.7      Withholdings. Payments made under this Section 5 shall be subject to
applicable federal, state and local taxes and withholdings.  If the payment of
any COBRA or health insurance premiums would otherwise violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.

 

6.      Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed, if to the Company, at its
principal corporate offices to the attention of the Legal Department, and if to
Executive, at his address set forth on the signature page hereto or the
personnel records of the Company (as applicable), or in either case, such other
address as a party may designate by notice hereunder, and will be either
(i) delivered by hand, (ii) sent by overnight courier, or (iii) sent by
registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder will be deemed to
have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth business day following the day such mailing is made.

 

7.      Absence of Restrictions. Executive represents and warrants that
Executive is not bound by any employment contracts, restrictive covenants or
other restrictions that prevent him from entering into employment with, or
carrying out his responsibilities for, the Company, or which are in any way
inconsistent with any of the terms of this Agreement. Executive further
represents that, except as Executive has previously disclosed or described to
the Company, Executive is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party, or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party. Executive further represents that he will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.

 



10 

 

 

8.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral relating to the subject matter of this Agreement, with
the exception of the Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement by and between the Company and Executive.
Notwithstanding the foregoing, the parties to this Agreement acknowledge that
stock options and other equity awards may be granted by the Company to Executive
under and pursuant to the Intercept Pharmaceuticals, Inc. 2012 Equity Incentive
Plan and any amendments thereto, as well as any additional plans, and the award
agreements related to such plans.

 

9.      Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

 

10.      Governing Law; Consent to Jurisdiction. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
New York without regard to conflict of law principles. Any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement
shall be commenced only in a court of the State of New York (or, if appropriate,
a federal court located within the State of New York), and the Company and
Executive each consents to the jurisdiction of such a court. The Company and
Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

11.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation or other entity with which, or into which, the Company
may be merged or which may succeed to the Company’s assets or business,
provided, however, that the obligations of Executive are personal and shall not
be assigned by him. Notwithstanding the foregoing, if Executive dies the
compensation and benefits stated in this Agreement will be paid to his
beneficiary or his estate if no beneficiary.

 

12.      Miscellaneous.

 

12.1      No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

12.2      Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

12.3      Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

12.4      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile, and facsimile signatures shall be treated as original
signatures for all applicable purposes.

 



11 

 

 

12.5      Blue Penciling. To the extent that any provision herein or in any plan
of nonqualified deferred compensation that this document is a part of
contravenes the requirements of Code Section 409A or the regulations
thereunder), such provision shall be appropriately modified in accordance with
available IRS guidance (including without limitation IRS Notice 2010-6 and
related guidance) so that Executive is not subject to the adverse effects of
Code Section 409A but will nevertheless retain, to the extent possible, the
economic benefit of the provision.

 

12.6      Section 409A; Withholding.       

 

12.6.1      The payments under this Agreement are intended either to be exempt
from Section 409A of the Code under the short-term deferral, separation pay, or
other applicable exception, or to otherwise comply with Section 409A. The
parties agree that this Agreement shall be administered in a manner consistent
with such intent. For purposes of Section 409A, all payments under this
Agreement shall be considered separate payments. If any amount or benefit
payable to the Executive under this Agreement upon a “termination of employment”
is determined by the Company to constitute a “deferral of compensation” for
purposes of Section 409A (after taking into account any applicable exceptions),
such amount or benefit shall not be paid or provided until the Executive has
also experienced a “separation from service” from the Company within the meaning
of Section 409A. Notwithstanding any provision to the contrary, to the extent
Executive is considered a specified employee under Section 409A and would be
entitled during the six-month period beginning on Executive’s separation from
service to a payment that is not otherwise excluded under Section 409A, such
payment will not be made until the earlier of the six-month anniversary of
Employee’s separation from service or death; provided that the first payment
made after the delay shall include all amounts that would have been paid earlier
but for such six (6) month delay. At the request of the Executive, the Company
shall set aside those payments that would otherwise be made in such six-month
period in a trust that is in compliance with Rev. Proc. 92-64.

 

12.6.2      If an expense reimbursement or provision of in-kind benefit provided
to the Executive under this Agreement is not exempt from Section 409A of the
Code, the following rules apply: (i) in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred; (ii) the amount of reimbursable expenses incurred or
provision of in-kind benefits in one tax year shall not affect the expenses
eligible for reimbursement or the provision of in-kind benefits in any other tax
year; and (iii) the right to reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.

 



12 

 

 

12.6.3      The parties agree to negotiate in good-faith the amendment of this
Agreement, as necessary, to avoid any violations of Section 409A in a manner
that preserves the original intent of the parties to the extent reasonably
possible. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Executive
on account of non-compliance with Section 409A.

 

12.6.4      All compensatory payments under this Agreement are subject to any
required tax or other withholdings.

 

12.7      Interpretation. References to decisions by the Company will be made by
the Board or the applicable Board committee.

 

[signature page follows]

 

 

 

 

 

 

 

13 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 



  THE COMPANY:               INTERCEPT PHARMACEUTICALS, INC.                 By:
/s/ Mark E. Pruzanski, MD       Name: Mark E. Pruzanski, MD       Title:
President and Chief Executive Officer               Date: May 3, 2016          
    EXECUTIVE:                         By: /s/ Sandip Kapadia       Name: Sandip
Kapadia               Date: May 3, 2016               Address for Notice
Purposes:     [Last address in books and records of the Company]



 

 

 

14 

 

Exhibit A

 

RELEASE OF CLAIMS[1]

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Intercept
Pharmaceuticals, Inc. (the “Company”) and me dated May 3, 2016 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and, in their capacities as
such, stockholders, together with each of those entities’ respective officers,
directors, stockholders, employees, agents, fiduciaries and administrators, each
in their capacities as such (collectively, the “Releasees”) from any and all
claims and rights of any nature whatsoever which I now have or in the future may
have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment relationship with the
Company or any of the other Releasees or the termination thereof, any contract
claims (express or implied, written or oral), including, but not limited to, the
Agreement, or any rights or claims under any statute, including, without
limitation, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Rehabilitation
Act of 1973 (including Section 504 thereof), Title VII of the 1964 Civil Rights
Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of
1991, the Equal Pay Act, the National Labor Relations Act, the Worker Adjustment
and Retraining Notification Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act, the Genetic Information Non-Discrimination Act, the New
York State Human Rights Law, the New York City Human Rights Law, and the
Employee Retirement Income Security Act of 1974, all as amended, and any other
federal, state or local law. This Release specifically includes, but is not
limited to, any claims based upon the right to the payment of wages, incentive
and performance compensation, bonuses, equity grants, vacation, pension
benefits, 401(k) Plan benefits, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law.

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release , I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws (including with respect to SEC Whistleblowing)
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release or its
underlying facts, or (ii) require me to notify the Company of such
communications or inquiry. Furthermore, notwithstanding the foregoing, this
Release does not include and will not preclude: (a) rights or claims to vested
benefits under any applicable retirement and/or pension plans; (b) rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (c) claims
for unemployment compensation; (d) rights to defense and indemnification or
under the Company’s directors’ and officers’ liability insurance, if any, from
the Company for actions or inactions taken by me in the course and scope of my
employment with the Company and its parents, subsidiaries and/or affiliates; (e)
any rights I may have to obtain contribution as permitted by law in the event of
entry of judgment against the Company as a result of any act or failure to act
for which I and the Company are held jointly liable; (f) any rights to vested
equity that vested prior to or because of the termination of my employment and
rights as a stockholder; and/or (g) any actions to enforce the Agreement.

 

 



 



1The Executive agrees that the Company may revise this release to satisfy the
purpose of providing as full a release of claims (subject to payment of any
benefits provided on the applicable termination of employment) as may be legally
permissible. The Company may revise it to reflect changes in law for releases
and may add language for ADEA compliance.

 



15 

 

  

      I acknowledge that, in signing this Release, I have not relied on any
promises or representations, express or implied, other than those that are set
forth expressly herein or in the Agreement and that are intended to survive
separation from employment, in accordance with the terms of the Agreement.

 

Nondisclosure; Continuing Obligations - I understand and agree that, to the
extent permitted by law, the terms and contents of this Release (as modified
before signature) and the contents of the negotiations and discussions resulting
in this Release shall be maintained as confidential by me and must not be
disclosed to anyone other than a member of my immediate family, my attorney,
accountant or other advisor (and, even as to such a person, only if the person
agrees to honor this confidentiality requirement) except to the extent required
by federal or state law or as otherwise agreed to in writing by the Company. I
acknowledge and reaffirm my obligation to keep confidential and not disclose any
and all non-public information concerning the Company that I acquired during the
course of my employment or other relationship with the Company, including any
non-public information concerning the Company’s business affairs, business
prospects and financial condition, as is stated more fully in any Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement and that I will
comply with such agreement in all other respects.

 

The Company understands and agrees that the contents of the negotiations and
discussions resulting in this Release shall be maintained as confidential and
shall not be disclosed to any third parties, except to the extent required by
federal or state law or as otherwise agreed to in writing with you.

 

Mutual Non-Disparagement – I understand and agree that I shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, industry group or financial institution, regarding the
Company, or any of the other Releasees or about the Company’s business affairs
and financial condition. The Company confirms that it has instructed the members
of its Board of Directors and its current executive officers to not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, industry group or financial institution, regarding me, my
employment with the Company, or my departure from the Company. Notwithstanding
the foregoing, nothing herein prevents either the Releasees or me from making
truthful disclosures to any governmental entity or to enforce this Letter
Agreement and the Release. For the avoidance of doubt, nothing in this agreement
prohibits me from communicating with a government agency, regulator or legal
authority concerning any possible violations of federal or state law or
regulation. Nothing in this agreement, however, authorizes the disclosure of
information I obtained through a communication that was subject to the
attorney-client privilege, unless disclosure of the information would otherwise
be permitted by an applicable law or rule.

 



16 

 

 

Return of Company Property - I confirm that I have returned to the Company in
good working order all Company-owned keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, smartphones, etc.), Company identification,
the Company proprietary and confidential information, and any other
Company-owned property in my possession or control and I have left intact with,
or delivered intact to, the Company all electronic Company documents and
internal and external websites, including those that I developed or helped to
develop during my employment, and that I have thereafter deleted, and destroyed
any hard copies of, all electronic files relating to the Company that are in my
possession or control, including any that are located on any of my personal
computers or external or cloud storage. I further confirm that I have cancelled
all accounts for my benefit, if any, in the Company’s name including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or wireless
data accounts and computer accounts. Notwithstanding the foregoing, you shall be
permitted to retain your contacts and calendars and personal correspondence and
any documents or data related to your compensation or reasonably needed for tax
preparation purposes.

 

Final Compensation – I acknowledge that I have received payment in full for all
services rendered in conjunction with my employment by the Company, including
payment for all wages, bonuses, and equity for any period before the date of
this Release (other than any current salary and benefits due in the ordinary
course in a final paycheck or thereafter), and that no other compensation is
owed to me, except as provided in the applicable provisions of Section 5 of the
Agreement; provided that nothing herein shall affect any claims of entitlement I
may have to vested benefits under any 401(k) plan or other ERISA-covered benefit
plan (excluding severance) provided by the Company.

 

Cooperation – I agree to cooperate with, provide assistance to, and make myself
reasonably available to the Company and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
or examination relating to the Company or any of its current or former
employees, in which, in the reasonable judgment of the Company or its counsel,
my assistance or cooperation is needed due to my personal involvement in or
knowledge about the circumstances to which the litigation or investigation
relates. I will, when the Company or its counsel requests, provide testimony, be
available for interviews or other assistance and travel at the Company’s
reasonable request in order to fulfill this obligation. In connection with such
litigation or investigation, the Company will use its best efforts to
accommodate my schedule, will provide me with as much notice as possible in
advance of the times during which my cooperation or assistance is needed, and
will reimburse me for any reasonable travel and lodging expenses incurred in
connection with such matters (at a level of travel consistent with my travel
while employed by the Company) and the reasonable fees of any independent
counsel retained by me if I reasonably believe separate counsel to be
appropriate. I agree not to assist or provide information to any adverse party
in any litigation against the Company or any of its current or former employees,
except as required under law or formal legal process, unless I provide advance
notice to the Company at least 10 days before such assistance or provision of
information (or, if I am so required to assist or provide such information
within less than 10 days of receipt of such requirement, after I provide timely
advance notice to the Company) to allow the Company to take legal action with
respect to the matter. Finally, I will undertake to satisfy requests for
information from the Company with respect to the above undertaking. Nothing in
this Release is intended to restrict or preclude me from, or otherwise influence
me in, testifying fully and truthfully in legal, administrative, or any other
proceedings involving the Company, as required by law or formal legal process.

 



17 

 

 

Tax Provision – I acknowledge that I am not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
payments or benefits provided by the Company. The benefits provided to me are
intended to be exempt from or compliant with Section 409A of the Internal
Revenue Code of 1986. The Company makes no representation or warranty and shall
have no liability to me or to any other person if any of the provisions of the
Agreement or this Release are determined to constitute deferred compensation
subject to Section 409A but not to satisfy an exemption for, or the conditions
of, that section. All payments stated will be reduced by all applicable taxes
and withholdings.

 

Nature of Agreement – I understand and agree that this Release is a severance
agreement and does not constitute an admission of liability or wrongdoing on the
part of the Company.

 

Voluntary Assent – I affirm that no other promises or agreements of any kind
have been made to or with me by any person or entity whatsoever to cause me to
sign this Release, other than as reflected in the Agreement and that I fully
understand the meaning and intent of the Release. I acknowledge that, in signing
this Release, I have not relied on any promises or representations, express or
implied, other than those that are set forth expressly herein or in the
Agreement and that are intended to survive separation from employment, in
accordance with the terms of the Agreement. I further state and represent that I
have carefully read this Release, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign my name
of my own free act.

 

Validity – Should any provision of this Release be declared or be determined by
any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Release.

 

      I further acknowledge that:

 

(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 



18 

 

 

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the sixtieth (60th) day following my separation of employment;

 

(3)I have carefully read and understand this Release;

 

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

(5)I understand that this Release is legally binding and by signing it I give up
certain rights;

 

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I knowingly and voluntarily agree to release the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

 

(9)This Release includes a waiver of all rights and claims I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

 

 

Signature:_____________________ ______________________________ Sandip Kapadia
   Date signed

 

 

 

 

 



19 

 